By the Court.
By the 34th subdivision of section 1692, cities and villages are granted the power “to acquire by purchase or otherwise and hold real estate, or any interest therein, and other property for the use of the corporation, and to sell or lease the same.” The city having acquired the property known as the gas plant and held the same for over twelve years, for some reason satisfactory to the officers of the city, concluded to sell and dispose of the same for a price agreed upon between the contracting parties. This was not in the nature of a speculation, but was disposing of property which the city did not desire to longer hold or use, and the statute just quoted clearly gives the city the power to make such sale whenever in the judgment of the officers of the city it becomes for the best interests *491of such city. The petition does not claim that there was any fraud or improper motive in the proceedings to sell the gas plant, but everything was in good faith, and in the judgment of the officers of the city, for the best interests of the municipality. It is therefore clear that the city has the right and power to make such sale, and that' the judgments of the courts below in sustaining the demurrer and dismissing the petition were right.

Judgment affirmed.